Citation Nr: 0307405	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
June 1974.

The current appeal arose from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon wherein the RO, in pertinent part, 
granted service connection for hepatitis and assigned a zero 
percent evaluation, effective April 21, 1998.  

In July 1998 the veteran requested a hearing before a Member 
of the Board (Veterans Law Judge) at the RO.  In 
correspondence submitted in July 2000, he withdrew the 
hearing request.

This matter was previously before the Board in December 2001, 
at which time it was remanded for additional development.

The Board has re-characterized the issue, which had been 
certified on appeal as simply an increased-rating issue, in 
order to comply with the decision of the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran's other service-connected 
disability is post-traumatic stress disorder, which is rated 
as 70 percent disabling, and that the veteran has been 
granted a total (100 percent) rating based upon individual 
unemployability, effective from April 21, 1998.


FINDING OF FACT

From April 21, 1998, to July 1, 2001, and on and after July 
2, 2001, the veteran's hepatitis has been nonsymptomatic.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hepatitis from April 21, 1998, to July 1, 2001, and on and 
after July 2, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (effective prior to July 2, 2001); 38 C.F.R. § 
4.114, Diagnostic Code 7354; 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was 
hospitalized from December 1972 to January 1973 for anorexia, 
weakness, and jaundice of two days' duration.  He reported 
that he had been healthy all of his life, with no underlying 
illnesses, and had recently been exposed to two individuals 
who had hepatitis.  He denied the use of drugs, and denied 
past liver disease, jaundice, anorexia, anemia, venereal 
disease, or familial jaundice.  On examination, neurologic 
evaluation was intact.  There was mild upper quadrant 
tenderness without hepatosplenomegaly, spiders, or 
excoriations.  SGOT (serum glutamic oxaloacetic transaminase) 
was 4100, LDH (lactic dehydrogenase) was 232, bilirubin total 
was 8.7, alkaline phosphatase was 29.5, pro-time was 
14.8/13.2, and BUN (blood urea nitrogen) was 14.  Chest X-ray 
was normal, and white blood count was 7,800 with forty-eight 
percent lymphs.  HCT (hematocrit) was 16 and HGB (hemoglobin) 
was 50 with a few A-T lymphocytes on that peripheral smear.  
His urinalysis was positive for bile.  The diagnosis was 
hepatitis.  His treatment consisted of rest and a protein 
diet.  It was noted that he made a slow and uneventful 
recovery, and was discharged from the hospital with markedly 
improved chemistries.

In August 1980 the veteran was admitted to a private hospital 
with provisional diagnoses of gastritis, possible myocardial 
infarction, and pleuritis after he had collapsed in a 
courthouse with very sharp left-side chest and epigastric 
pain.  Examination of the abdomen showed that gas pattern and 
liver and splenic areas were unremarkable.

A VA examination was conducted in January 1981.  At that 
time, the veteran's complaints were those of frequent chest 
pains and occasional stomach pains.  Examination of the 
digestive system revealed the liver, spleen, and kidneys were 
not palpable.  There were no masses or tenderness present, 
and bowel sounds were normal.  It was noted that the veteran 
denied any ulcer but probably had a lot of belching and 
gaseous distention, although his weight had been stable.  On 
neurological examination, the examiner noted that the veteran 
appeared mildly depressed, but it was hard to ascertain that 
exactly, since he was somewhat hostile in his reactions.

In 1983 the veteran was admitted to the hospital due to 
alcohol abuse.  Examination revealed he had enlargement of 
the liver of two to three centimeters below the costal 
margin, with mild tenderness.  Laboratory work-up showed 
normal urine, electrolytes, liver functions, and complete 
blood count.  

In a November 1984 medical statement by J. Pacheco, M.D., a 
private physician, who evaluated the veteran regarding a 
cardiac disorder, it was noted that the veteran described a 
very sharp stabbing-like chest pain over the left precordium, 
which was followed by a "grabbing sensation" over the left 
chest with some associated pressure.  It was further noted 
that he would occasionally experience some numbness and arm 
fatigue.  There was also sporadic association with 
concomitant shortness of breath and some vague 
gastrointestinal (GI) symptoms.  Abdominal examination 
revealed no organamegaly or tenderness, with normal bowel 
sounds.  Dr. Pacheco opined that the veteran's chest pains 
did not have an organic basis and almost certainly was not of 
cardiac origin.  

A physical examination was conducted at a VA hospital in 
1985.  It was noted in the report that the veteran had an 
anorexic habitus.  Routine laboratory studies were within 
normal limits.  In January 1986 a barium swallow was 
conducted due to the veteran's complaints of pain in the mid 
chest sternal area with food swallowing or following cold 
water drinking.  An upper GI series revealed an esophagus 
that was normal in peristaltic activity.  There was a small 
sliding hiatus hernia, with reflux.  There was no peptic 
esophagitis.  The stomach was normal.  The duodenal cap and 
loop were without evidence of significant abnormalities.  

In February 1995 a laboratory test for hepatitis was 
performed.  The test results revealed that the HbsAb 
(hepatitis B surface antibody) was negative, HbcAb (hepatitis 
B core antibody) was positive, and HbsAg (hepatitis B 
surface) antigen was negative.  Laboratory tests for 
hepatitis were also performed in August 1996.  Those results 
revealed positive HbcAb, negative HbsAg, and positive HCV 
(hepatitis C virus).

A VA inpatient medical examination was conducted in July 
1997.  It was noted, inter alia, that the veteran had a 
history of positivity to hepatitis B, non-carrier state, and 
hepatitis C.  Examination of the abdomen revealed the liver 
and spleen were not palpable and there were no other masses 
or tenderness.  The diagnosis, in pertinent part, was serum-
positive hepatitis B, non-carrier state, and C.  Laboratory 
data in July 1997 showed a normal liver function study.  The 
results of the August 1996 tests for hepatitis were reported 
to be hepatitis C antibody positive; hepatitis A IGM 
(immunoglobulin M) negative; hepatitis B core antibody 
positive; and hepatitis B surface antibody negative.  

In April 1998 the veteran filed an informal claim of 
entitlement to service connection for hepatitis C.  In June 
1998 the RO granted the veteran's claim for service 
connection for hepatitis, and assigned a zero percent 
evaluation effective April 21, 1998.  The veteran filed a 
timely notice of disagreement.  

In September 1998 a conference was held before a Decision 
Review Officer (DRO) at the RO.  At that time, the veteran 
contended that he had experienced frequent pains in the 
abdomen.  In addition, he had complaints of white stools and 
dark urine and expressed that he felt that he had suffered 
damage to the liver from hepatitis B.  He indicated that he 
had also been diagnosed with hepatitis C.  He asserted that 
he had never used drugs intravenously.  He also complained of 
chronic stomach problems, which he felt were attributable to 
a damaged liver from hepatitis B and C.  The DRO indicated 
that he would request a VA examination to assess residuals of 
hepatitis B, and to ascertain whether there was any 
relationship between that disorder and the current diagnosis 
of hepatitis C.

In February 2000 the RO issued a statement of the case (SOC), 
which denied entitlement to a disability evaluation greater 
than zero percent for the service-connected hepatitis.  

In a March 2000 VA examination report, it was noted that the 
veteran had a long history of heartburn, abdominal bloating, 
and abdominal discomfort after meals, with diarrhea off and 
on.  The veteran stated that such discomfort had been going 
on for twenty to twenty-five years.  It was also noted that 
he had a history of peptic ulcer disease.  He denied any 
history of weight loss.  His appetite was reported as fair.  
He had been taking acid suppression for the past seven to 
eight years, and his symptoms were well controlled with 
Prevacid, with occasional breakthrough heartburn.  

It was further noted that in 1997 the veteran had been told, 
after a routine test, that he had past exposure to hepatitis 
B and had serology positive for hepatitis C.  Hehad not 
received any treatment for hepatitis C.  The examiner noted 
that there was no record of any ultrasounds or CAT (computed 
axial tomography) scans of the abdomen done and he had not 
seen any recent liver enzymes.  The examiner noted that the 
veteran's last complete blood count was in 1996 and was 
unremarkable.  Also, his last liver enzymes analysis was in 
1996 and was unremarkable except for a bilirubin of 1.4, 
which was at the upper limit of normal, and a mildly elevated 
alkaline phosphatase.  It was noted that the veteran had a 
significant history of alcohol abuse but had been sober for 
the last two and a half years.  He denied any risk factors 
for acquiring hepatitis C, including IV (intravenous) drug 
use or multiple sexual partners.  However, he reported that 
he had received two blood transfusions when he was in the 
service because of trauma.  

On examination he had no stigmata of chronic liver disease, 
which were noted to include a past spider angioma, 
gynecomastia, ascites, peripheral edema, hepatosplenomegaly, 
etc.  He also had no Dupuytren's contractures or palmar 
edema.  He had no abdominal tenderness and there were no 
masses felt.  The diagnosis was history of hepatitis C, and 
it was thought that most likely the only risk factor that 
could be found was the past blood transfusions that were in 
the early 1970's.  The examiner noted that he did not see any 
ultrasound or alpha-fetoprotein that had been done.  There 
was no history of prior treatments for hepatitis C, and there 
was no stigmata of chronic liver disease.

In April 2000 the RO issued a supplemental SOC (SSOC), which 
continued the zero percent evaluation for hepatitis.

In June 2002, the veteran underwent another VA examination.  
The examination report included the veteran's relevant 
medical history.  The examiner noted that it appeared that 
the veteran had no complaints or evidence of neuropathy or 
right upper quadrant tenderness compatible with acute 
hepatitis.  He did not appear to be jaundiced, nor did he 
report a recent episode of jaundice.  He denied any use of 
alcohol.  He denied having nausea, vomiting, anorexia, flu-
like symptoms, or fever.  

The examiner further noted that he had reviewed the 1995 and 
1996 tests for hepatitis, which showed the veteran was 
hepatitis B surface antigen negative, hepatitis core antibody 
positive, and was also positive for hepatitis C antibody.  He 
noted however, that there was no confirmatory test run on the 
hepatitis C antibody positivity.  

He further indicated that in 2001 the results for serologic 
testing for hepatitis B were identical to the previous tests, 
antigen negative and antibody positive.  Hepatitis A IgG was 
tested at that time and was negative.  Hepatitis C antibody 
was also run again and was positive, and a confirmatory test, 
the hepatitis C PCR, was performed and was negative.  

The examiner ordered a hepatitis C RNA quantitative blood 
test to help clarify the veteran's hepatitis C status.  The 
HCV RNA PCR quantitative results indicated that hepatitis C 
RNA was undetectable.  The examiner noted that this supported 
the concept that the veteran's past positive hepatitis C 
antibody test was a false positive test, and that there was 
no evidence to date indicating the patient has chronic 
hepatitis C.  Supporting this conclusion were the multiple 
liver enzymes tested over many years, which have all been 
normal.  The examiner noted that, although it would be 
possible to have chronic hepatitis C with normal enzymes over 
many years, that was not typically the pattern one would 
find.  Typically one would find periods of normality 
interspersed with periods of elevated liver function tests.  

Additionally, the veteran reported symptoms of fatigue.  The 
examiner stated that, while fatigue might be one of many 
symptoms of chronic hepatitis, taken alone it is not specific 
enough to indicate a chronic hepatitis infection, and the 
veteran had admitted to having had such symptoms only for 
approximately the past six months.  In addition, the examiner 
noted that the veteran's hepatitis serologies could be 
interpreted as reflecting a patient with serologic evidence 
of past exposure to hepatitis B with no ongoing chronic 
infection, as indicated by his hepatitis B surface antigen 
test being negative, and his antibody being positive.  He was 
hepatitis A IgG antibody negative.  This would indicate no 
obvious past exposure to hepatitis A and, as hepatitis A does 
not present as a chronic hepatitis, the examiner saw no 
reason to believe he had either acute or chronic hepatitis A.  

Hepatitis C antibody had been positive on several occasions 
but only recently, in February of 2001, was the confirmatory 
test done, and that was negative.  The examiner noted that 
that seemed to indicate that the veteran's hepatitis C 
antibody positive status might have actually presented a 
false positive, and not a patient who was truly infected with 
the hepatitis C virus.  When looking at the veteran's sum 
total of his liver function test and comparing it to his 
record, the examiner could not find any significant 
elevations in his liver function test.  The veteran did, 
however, have two non-specific elevations in his total 
bilirubin at 1.2, and a single various slight elevation of 
his SGOT in July 1997 at 42.

The examiner's impression was that the veteran's liver 
function tests were normal and that that was usually not the 
case in acute hepatitis.  There had been evidence of 
essentially normal enzymes on repeated occasions, 
particularly seen in the six-year period when the veteran was 
treated at the White City VA Domiciliary.  During his stay 
there, he had undergone repeated serologic testing for his 
hepatitis status.  There is evidence that he had been exposed 
to hepatitis B.  Since the veteran's hepatitis B antibody was 
positive and his antigen was negative, that was seen by the 
examiner an indication of past exposure without evidence of 
ongoing infection.  Alternatively, it was thought to indicate 
an individual who had received the hepatitis B vaccine and 
had generated an appropriate vaccine response.  In either 
case, it was not thought that the veteran is a chronic 
carrier of hepatitis B, nor should he have any long-term 
sequelae from hepatitis B.  

In summary, the report indicates it appeared to the examiner 
that the veteran was minimally symptomatic, and that there 
could have been alternative explanations for such fatigue.  
He certainly was on multiple medications that could 
contribute to a feeling of fatigue.  It was not the 
reviewer's opinion that the veteran's feeling of fatigue 
represented a chronic hepatitis infection, given the entire 
clinical picture and serologic testing, as well as the lack 
of physical findings for chronic hepatitis.  Thus, the 
veteran had no evidence for past exposure to hepatitis A.  He 
had no evidence for ongoing chronic hepatitis B infection; 
however, he did have serologic evidence of past exposure and 
current immunity to hepatitis B.  Lastly, he had what the 
examiner believed to be a false positive hepatitis C antibody 
positivity, with the hepatitis C PCR being negative and the C 
RNA being undetectable.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in February 2000, the SSOCs issued in April 2000 
and October 2002, the text of the Board's December 2001 
remand, and correspondence provided by the RO, the Board 
believes that the appellant has been given ample notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter of April 2002 in which the RO advised the veteran 
of the enactment of VCAA, and of VA's responsibility to 
assist him by obtaining medical records and other evidence to 
support his claim.  Therein, the RO expressly advised the 
veteran of what evidence is necessary to establish 
entitlement, as well as what evidence VA still needed and 
what the veteran could do to help with his claim.

Furthermore, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the October 2002 SSOC expressly advised 
the veteran that VA would make a reasonable effort to obtain 
any additional evidence which he might identify as pertinent 
to his claim, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
See Quartuccio, supra.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  In fact, the veteran did not 
respond to the April 2002 letter, which explained what 
evidence was needed in order to support his claim.  As 
discussed in the Factual Background, above, the veteran has 
been afforded a VA examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  Similarly, as the veteran has indicated no other 
obtainable evidence, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In this case, the RO based the assigned zero percent 
evaluation for hepatitis C on the criteria of 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7345 (2000), which has since been 
revised, effective July 2, 2001.  See 66 Fed. Reg. 29,486-489 
(May 31, 2001) (now codified at 38 C.F.R. § 4.114, DC 7345 
and DC 7354 (2002)).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas, supra at 312-13.  

Here, the RO referred to the changes to the regulations for 
evaluating hepatitis in the October 2002 SSOC.  Thus, it 
appears that the RO has considered both the old and revised 
version of the regulations in evaluating the veteran's claim.  
Furthermore, the Board finds that evaluation of the veteran's 
service-connected hepatitis undereither the old or the newly 
revised rating criteria would yield the same evaluation.  
Consequently there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  However, the Board must apply only the 
prior regulation to evaluate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
The previous criteria are applied to the period prior to the 
effective date of the changed regulations, since retroactive 
application of the revised criteria would not be in accord 
with the law or regulations by which the Board is bound in 
its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997); VAOPGCPREC 3-00.

Under the old criteria, in effect prior to July 2, 2001, 
Diagnostic Code 7345 (Hepatitis, infectious) provided that 
healed, nonsymptomatic infectious hepatitis is 
noncompensable; where there is demonstrable liver damage with 
mild gastrointestinal disturbance, a 10 percent rating is 
warranted; a 30 percent evaluation is assigned when there is 
minimal liver damage, and with associated fatigue and 
gastrointestinal disturbance of a lesser degree and frequency 
than for the 60 percent evaluation, but which necessitates 
dietary restriction or other therapeutic measures; and a 60 
percent disability evaluation is assigned where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114, DC 7345 (2000).

Under the new criteria of 38 C.F.R. § 4.114, DC 7354 (2002) 
(Hepatitis C (or non-A, non-B hepatitis)), effective July 2, 
2001, nonsymptomatic hepatitis C is noncompensable.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is assigned for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Finally, a 100 percent evaluation is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

The Board notes that revised DC 7345 (2002) (Chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C)) does not appear to be applicable 
in the present case.  Even if it were, however, the result 
would be the same, because the rating criteria through the 
60 percent level are the same as those in new DC 7354.

Moreover, for the purpose of rating hepatitis C, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Note (2) following DC 7354 
(2002).

In considering whether the veteran is entitled to a 
compensable evaluation for his service-connected hepatitis 
under the old version of the regulations, (i.e., the period 
from April 21, 1998, to July 1, 2001) the Board finds that 
the probative evidence of record is against any such finding.  
In this case, the veteran was diagnosed with hepatitis in 
service and had positive tests for hepatitis B and C after 
service.  However, as noted above, in order to warrant a 
compensable evaluation of 10 percent for hepatitis under DC 
7345 (old version of the regulations) there must be 
demonstrable liver damage with mild gastrointestinal 
disturbance.  On VA examination in March 2000, even thought 
the veteran complained of some gastrointestinal type 
discomfort, he had no stigmata of chronic liver disease.  In 
addition, medical reports prior to the VA examination in 
March 2000 essentially report normal liver functions.  Since 
the criteria under DC 7345 require that, at a minimum, there 
be demonstrable liver damage, and there is no medical 
evidence that the veteran has liver damage, a compensable 
evaluation for the veteran's service-connected hepatitis is 
not warranted for the period prior to July 2, 2001.

In order to warrant the next higher evaluation of 10 percent 
under DC 7354 (revised version of the regulations) there must 
be intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period.  The medical evidence of records fails to show that 
the veteran has had any periods of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  The evidence shows that the veteran was treated 
for hepatitis in service in 1972-1973, and since that time 
there is no indication in the record that he has received 
treatment for hepatitis.  

Furthermore, the VA examiner in June 2002 confirmed that the 
veteran had no evidence of ongoing chronic hepatitis B 
infection, and that previous tests for hepatitis C were 
false-positive.  The examiner explained that the previous 
positive test results for hepatitis C had not been confirmed.  
Once confirmatory tests were conducted, the results were 
negative.  In addition, upon a review of the veteran's 
medical history, the VA examiner was unable to establish that 
the veteran had demonstrated symptomatology associated with 
having the hepatitis virus.  For example, the veteran had 
multiple liver enzymes tests over many years which had all 
been normal and, according to the VA examiner, this was not a 
typical pattern for one infected with hepatitis.  In 
addition, the previous VA examination in May 2000 indicated 
that the veteran's appetite was fair, and he denied any 
history of weight loss.  Also, on VA examination in June 
2002, he denied nausea, vomiting, and anorexia.

At the 2002 VA examination, the veteran reported symptoms of 
fatigue.  The examiner commented that, while fatigue might be 
one of many symptoms of chronic hepatitis, it is not 
sufficiently specific, taken alone, to indicate a chronic 
hepatitis infection, and the veteran admitted to having had 
that symptom only for approximately the last six months.  In 
addition, the examiner suggested that the multiple 
medications taken by the veteran could contribute to a 
feeling of fatigue.  Thus, a compensable evaluation for 
hepatitis is not supported by the evidence.  The evidence 
shows that, from July 2, 2001, the veteran did not 
demonstrate symptoms which would meet the criteria for a 
compensable evaluation under new DC 7354.  The medical 
evidence indicates that the veteran's hepatitis is 
nonsymptomatic, and therefore warrants a zero percent 
evaluation under DC 7354.  

It is evident from the evidence in this case that the level 
of disability necessary for a compensable evaluation to be 
assigned for the veteran's service-connected hepatitis, for 
any of the stated periods, is not shown.  The evidence shows 
that the veteran had no past exposure to hepatitis A, and the 
hepatitis B antibody was positive and the antigen was 
negative, which indicates a past exposure without evidence of 
ongoing infection.  Also, hepatitis C on confirmatory tests 
revealed negative results.  Moreover, there have been no 
appreciable sequelae associated with the past hepatitis.  

Thus, the Board finds that the medical findings of record 
regarding the veteran's service-connected hepatitis do not 
warrant a compensable evaluation under the provisions of DCs 
7345 and 7354, effective prior to and as of July 2, 2001.  

The Board observes that the veteran has at times appeared to 
ascribe certain symptomatology, such as fatigue and liver 
damage, to his service-connected hepatitis.  Although as a 
layperson without medical training the veteran is competent 
to describe his symptoms, he is not competent to ascribe 
those symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2) ("competent lay evidence" means any evidence 
not requiring specialized education, training or experience).

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected hepatitis is consistent with 
or approximates the criteria for an evaluation in excess of 
the currently assigned noncompensable evaluation prior to, or 
as of July 2, 2001.  Therefore, for the reasons and bases 
expressed above, entitlement to a compensable evaluation is 
not established.

As noted above, the Court has held that in cases where 
disagreement has been indicated as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate, staged percentage evaluations for separate 
periods based upon the facts found during the appeal period.  
However, in the absence of evidence supporting a higher 
initial evaluation for hepatitis at any point during the 
pendency of this appeal, the preponderance of the evidence is 
against the veteran's claim for that benefit.  See Fenderson, 
supra.

C.  Extra-schedular consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2000 SOC and the April 2000 SSOC, the RO 
provided the provisions of 38 C.F.R. § 3.321(b), but did not 
determine that an extra-schedular evaluation was warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected hepatitis.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disability presented in this claim, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

Furthermore, there is no evidence that the service-connected 
hepatitis presents an unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
disability at issue is nonsymptomatic.  There is no medical 
evidence that the clinical picture is in any way out of the 
ordinary, and the veteran has pointed to none.  The Board 
accordingly finds that the veteran's disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected hepatitis.

The Board acknowledges VA's obligation to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

